Exhibit 10.1


SEPARATION AGREEMENT
 
THIS SEPARATION AGREEMENT (this “Agreement”) is entered into as of July 31,
2018, by and between Kenneth Borick (the “Executive”) and The St. Joe Company, a
Florida corporation (the “Company”).
 
WHEREAS, the Executive currently serves as Senior Vice President, General
Counsel, and Corporate Secretary of the Company; and
 
WHEREAS, the Company and the Executive agree that Executive’s employment with
the Company will terminate effective as of August 31, 2018 (the “Termination
Date”).
 
NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, and for other good and valuable consideration, the receipt and
adequacy of which is hereby acknowledged, the Company and the Executive hereby
agree as follows:
 
1.            Definitions
 
“Affiliate” means, with respect to any Person, any other Person controlling,
controlled by, or under direct or indirect common control with such Person.  For
the purposes of this definition “control”, when used with respect to any
specified Person, shall mean the power to direct the management and policies of
such Person, directly or indirectly, whether through ownership of voting
securities, by contract or otherwise; and the terms “controlling” and
“controlled by” shall have the meanings correlative to the foregoing.
 
“Code” means the Internal Revenue Code of 1986, as amended.
 
“Person” means an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association
or joint venture.
 
2.            Termination of Employment
 
The Executive’s employment by the Company, and any and all titles, positions and
appointments the Executive holds with the Company and its Affiliates, whether as
an officer or employee (including, without limitation, as Senior Vice President,
General Counsel, and Corporate Secretary) shall cease as of the Termination
Date.
 
3.            Compensation and Other Benefits
 
3.1               The Executive shall continue to receive his base salary at the
annual rate of $300,000 (“Base Salary”), for his employment through the
Termination Date, in accordance with the Company’s regular payroll practices for
its senior executives, as in effect from time to time.
 
3.2               In consideration of the promises contained in this Agreement,
the Company shall also provide the following payments and benefits to the
Executive:
 
(a)            pay to the Executive, ratably over the 12 month period (with
payments being made beginning on the first regular payroll date of the month and
in accordance with the Company’s regular payroll practices for senior
executives, as in effect from time to time, coincident with or next following
the seven (7) day period immediately after the Consideration Period (as defined
in Section 4.1 below) of this Agreement, the amount of three hundred thousand
dollars ($300,000) (which constitutes one (1) times the Executive’s Base
Salary), and
 

--------------------------------------------------------------------------------

 
(b)            pay to the Executive a one-time cash lump sum payment (with
payment being made on January 1, 2019 or such other date as the parties mutually
agree), an amount equal to $169,334, which the parties agree is equal to the sum
of (A) a pro rata portion of the Executive’s 2018 target bonus based on the
number of full months the Executive was employed during 2018, and (B) the amount
that the Executive would otherwise have received as a Company profit sharing
contribution to his account under the Company’s 401(k) plan, had the Executive
remained employed with the Company through the entire year, and
 
(c)            provided that Executive elects COBRA continuation coverage for
himself and his eligible family members, pay Executive’s COBRA premium for
medical coverage for the lesser of eighteen (18) months following the
Termination Date or the date on which the Executive becomes ineligible for COBRA
continuation coverage.  The Executive shall be responsible to reimburse the
Company, on a monthly basis, for an amount equal to the employee contribution
that would be required of an employee participating in the medical insurance
plan, as in effect from time-to-time.
 
3.3               Return of Payments.  Anything in this Agreement to the
contrary notwithstanding, all payments and benefits to the Executive under
Sections 3.2(a) through (b) shall be returned to the Company promptly if the
Executive breaches his obligations under Sections 5.1, 5.5, and 5.7 of this
Agreement (the “Restrictions”) within two years after the Termination Date. 
Until such Restrictions are completely satisfied, the Executive shall be a
constructive trustee of such payments and benefits.  In addition, all payments
and benefits to the Executive under Sections 3.2(a) through (b) shall remain
subject to recoupment by the Company to the extent required under the
Sarbanes-Oxley Act of 2002 and/or the Dodd-Frank Act.
 
4.            Effect of Termination
 
4.1               Release.
 
-2-

--------------------------------------------------------------------------------

 
(a)            General Release.  In consideration of the payments and benefits
under this Agreement, with the intention of binding the Executive and the
Executive’s heirs, executors, administrators and assigns, the Executive does
hereby release, remise, acquit and forever discharge the Company and each of its
Affiliates (the “Company Affiliated Group”), and in their capacity as such,
their present and former officers, directors, executives, agents, attorneys,
employees and employee benefits plans (and the fiduciaries thereof), and the
successors, predecessors and assigns of each of the foregoing (collectively, the
“Company Released Parties”), of and from any and all claims, actions, causes of
action, complaints, charges, demands, rights, damages, debts, sums of money,
accounts, financial obligations, suits, expenses, attorneys’ fees and
liabilities of whatever kind or nature in law, equity or otherwise, whether
accrued, absolute, contingent, unliquidated or otherwise and whether now known
or unknown, suspected or unsuspected which the Executive, individually or as a
member of a class, now has, owns or holds, or has at any time heretofore had,
owned or held, against any of the Company Released Parties in any capacity,
including, without limitation, any and all claims (i) arising out of or in any
way connected with the Executive’s service to any member of the Company
Affiliated Group (or the predecessors thereof) in any capacity, or the
termination of such service in any such capacity, (ii) for severance or vacation
benefits, unpaid wages, salary, bonus or incentive payments, (iii) for breach of
contract, wrongful discharge, impairment of economic opportunity, defamation,
intentional infliction of emotional harm or other tort, and (iv) for any
violation of applicable state and local labor and employment laws (including,
without limitation, all laws concerning unlawful and unfair labor and employment
practices), any and all claims based on the Executive Retirement Income Security
Act of 1974 (“ERISA”), any and all claims arising under the civil rights laws of
any federal, state or local jurisdiction, including, without limitation, Title
VII of the Civil Rights Act of 1964 (“Title VII”), the Americans with
Disabilities Act (“ADA”), the Family and Medical Leave Act (“FMLA”) (regarding
existing but not prospective claims), the Civil Rights Act of 1991, the Fair
Labor Standards Act (“FLSA”), the Worker Adjustment and Retraining Notification
(“WARN”) Act, the National Labor Relations Act (“NLRA”), the Equal Pay Act,
Sections 503 and 504 of the Rehabilitation Act, the Family and Medical Leave
Act, the Age Discrimination in Employment Act (“ADEA”), as amended, The Fair
Labor Standards Act, as amended, the Florida Civil Rights Act of 1992, the
Florida Law Against Discrimination, the Uniform Services Employment and
Reemployment Rights Act (“USERRA”), the Genetic Information Nondiscrimination
Act (“GINA”), the Immigration Reform and Control Act (“IRCA”), Florida
Whistleblower Protection Act, Florida Workers' Compensation Law Retaliation
provision, Florida Wage Discrimination Law, Florida Minimum Wage Act, Florida
Equal Pay Law, Florida AIDS Act, Florida Discrimination on the Basis of Sickle
Cell Trait Law, Florida OSHA, the Florida Constitution, the Florida Fair Housing
Act, all including any amendments and their respective implementing regulations,
and any other federal, state, local, or foreign law (statutory, regulatory, or
otherwise) that may be legally waived and released and any and all claims under
any whistleblower laws or whistleblower provisions of other laws excepting only:
 

(i)
rights of the Executive under this Agreement;

(ii)
rights of the Executive relating to equity awards held by the Executive as of
the Termination Date;

(iii)
the right of the Executive to receive COBRA continuation coverage in accordance
with applicable law;

(iv)
claims for benefits under any health, disability, retirement, life insurance or
other similar employee benefit plan or arrangement of the Company Affiliated
Group; and

(v)
claims for the reimbursement of unreimbursed business expenses incurred prior to
the Termination Date pursuant to applicable Company policy.



Excluded from this Agreement are any claims which cannot be waived by law,
including but not limited to the right to file a charge with or participate in
an investigation conducted by the Equal Employment Opportunity Commission
(“EEOC”) or similar state or local agency.  However, the Executive is waiving
his right to any monetary recovery should the EEOC or any other agency pursue
any claim on his behalf.
 
-3-

--------------------------------------------------------------------------------

 
(b)            No Admissions.  The Executive acknowledges and agrees that the
provisions of this Section 4.1 are not to be construed in any way as an
admission of any liability whatsoever by any Company Released Party, any such
liability being expressly denied.
 
(c)            Application to all Forms of Relief.  This Section 4.1 applies to
any relief no matter how called, including, without limitation, wages, back pay,
front pay, compensatory damages, liquidated damages, punitive damages for pain
or suffering, costs and attorney’s fees and expenses.
 
(d)            Specific Waiver.  The Executive specifically acknowledges that
his
acceptance of the terms of this Agreement, including the provisions of this
Section 4.1, are, among other things, a specific waiver of his rights, claims
and causes of action under Title VII, ADEA, ADA and any state or local law or
regulation in respect of discrimination of any kind; provided, however, that
nothing herein shall be deemed, nor does anything herein purport, to be a waiver
of any right or claim or cause of action which by law the Executive is not
permitted to waive.
 
(e)            No Complaints or Other Claims.  The Executive acknowledges and
agrees that he has not, with respect to any transaction or state of facts
existing prior to the date hereof, filed any complaints, charges or lawsuits
against any Company Released Party with any governmental agency, court or
tribunal.
 
(f)            No Representation.  The Executive acknowledges that, other than
as set forth in this Agreement, (i) no promises have been made to the Executive
and (ii) in signing this Agreement the Executive is not relying upon any
statement or representation made by or on behalf of any Company Released Party
and each or any of them concerning the merits of any claims or the nature,
amount, extent or duration of any damages relating to any claims or the amount
of any money, benefits, or compensation due the Executive or claimed by the
Executive, or concerning this Section 4.1 or concerning any other thing or
matter.
 
(g)            Injunctive Relief.  It is stipulated that a breach by the
Executive of this Section 4.1 would cause irreparable damage to the Company; the
Company, in addition to any other rights or remedies which the Company may have
shall be entitled to an injunction restraining the Executive from violating or
continuing any violation of this Section 4.1; such right to obtain injunctive
relief may be exercised, at the option of the Company, concurrently with, prior
to, after, or in lieu of, the exercise of any other rights or remedies which the
Company may have as a result of any such breach or threatened breach.
 
(h)            Voluntariness.  The Executive agrees that he is relying solely
upon his own judgment; that the Executive is over 18 years of age and is legally
competent to sign this Agreement; that the Executive is signing this Agreement
of his own free will; that the Executive has read and understood the Agreement
before signing it; and that the Executive is signing this Agreement in exchange
for consideration that he believes is satisfactory and adequate.
 
(i)            Legal Counsel.  The Executive acknowledges that he has been
informed of the right to consult with legal counsel and has been encouraged to
do so.
 
-4-

--------------------------------------------------------------------------------

 
(j)            Acceptance.  The Executive acknowledges that he has been given a
period of 21 days ending on August 20, 2018 (the “Consideration Period”) within
which to consider this Agreement, unless applicable law requires a longer
period, in which case the Executive shall be advised of such longer period and
such longer period shall apply.  The Executive may accept this Agreement at any
time within this period of time by signing the Agreement and returning it to the
Company, provided that the Executive must accept the Agreement no later than the
end of the Consideration Period.
 
(k)            Revocability.  This Agreement shall become effective and
enforceable on the later of (i) the day after the Termination Date, or (ii) the
eighth calendar days following the date the Executive signs it (the “Effective
Date”).  The Executive may revoke his acceptance of this Agreement at any time
within that seven calendar day period by sending written notice to the Company.
Such notice must be received by the Company within the seven calendar day period
in order to be effective and, if so received, would void this Agreement for all
purposes.
 
4.2               Mutual Non-Disparagement.  The Company and the Executive each
agree that they will not make any intentionally negative or disparaging comments
about the other, except as permitted under Section 4.4 of this Agreement.
 
4.3               Return of Property.  On or before the Termination Date, the
Executive shall return to the Company all of the Company’s property of which he
is in possession, including, without limitation, any material and documentation
that constitutes Confidential Information, credit cards, computers, and keys.
 
4.4               Permissible Disclosures.  Notwithstanding anything in this
Agreement or elsewhere to the contrary, nothing shall preclude the Executive or
the Company from making truthful statements, or from disclosing documents or
information, (A) when required by applicable law, regulation, order, or the
like, (B) in connection with any proceeding to enforce the terms of this
Agreement, or (C) in confidence to any professional for the purpose of securing
professional advice.
 
5.            Executive’s Commitment to the Company
 
5.1               Confidentiality.  The Executive shall not, prior to and for
two years after the Termination Date (and for an indefinite period for
Confidential Information composed of trade secrets of the Company), disclose any
Confidential Information to any Person for any reason or purpose whatsoever,
other than in connection with the performance of the Executive’s duties under
this Agreement.  The term “Confidential Information” shall mean all confidential
information of or relating to the Company and any of its Affiliates, including,
without limitation, financial information and data business plans and
information regarding prospects and opportunities, but does not include any
information that is or becomes public knowledge by means other than the
Executive’s breach or nonobservance of the Executive’s obligations described in
this Section 5.1.  Notwithstanding the foregoing, the Executive may disclose
such Confidential Information as he may be legally required to do so on the
advice of counsel in connection with any legal or regulatory proceeding;
provided, however, that the Executive shall provide the Company with prior
written notice of any such required or potentially required disclosure and shall
cooperate with the Company and use his best efforts under such circumstances to
obtain appropriate confidential treatment of any such Confidential Information
that may be so required to be disclosed in connection with any such legal or
regulatory proceeding.
 
-5-

--------------------------------------------------------------------------------

 
Nothing in this Agreement is intended to interfere with or discourage a good
faith disclosure to any governmental entity related to a suspected violation of
the law.  The Executive cannot and will not be held criminally or civilly liable
under any federal or state trade secret law for disclosing otherwise protected
trade secrets and/or confidential or proprietary information as long as the
disclosure is made in (i) confidence to a federal, state, or local government
official, directly or indirectly, or to an attorney and solely for the purpose
of reporting or investigating a suspected violation of law or (ii) a complaint
or other document filed in a lawsuit or other proceeding, as long as such filing
is made under seal.  The Company will not retaliate against the Executive in any
way for a disclosure made in accordance with the law.  In the event a disclosure
is made, and the Executive files a lawsuit against Company alleging that Company
retaliated against the Executive because of his disclosure, the Executive may
disclose the relevant trade secret or confidential information to his attorney
and may use the same in the court proceeding only if (i) the Executive ensures
that any court filing that includes the trade secret or confidential information
at issue is made under seal, and (ii) the Executive does not otherwise disclose
the trade secret or confidential information except as required by court order.
 
5.2               Litigation.  The Executive agrees to cooperate fully with the
Company, or its assignee, and counsel for the Company, or its assignee, in any
and all matters involving litigation, administrative proceedings, arbitration or
governmental investigations other than in matters in which the dispute is solely
between the Executive and the Company. The Executive’s cooperation shall include
being reasonably available for, without limitation, interviews, depositions, and
trial testimony.  To the extent that the Executive’s cooperation involves
travel, the Company or its assignee will reimburse the Executive for reasonable
travel expenses.  To the extent that the Executive’s cooperation requires him to
incur out-of-pocket expenses, including without limitation, reasonable
attorney’s fees, the Company or its assignee will reimburse such expenses,
provided they are reasonable and supported by reasonable documentation.  The
Executive will make available, at the expense of the Company or its assignee,
copies of all documents and files requested by the Company in connection with
this duty of cooperation, excluding only those documents and files which are
subject to any attorney-client privilege, work product doctrine, or other legal
protection from disclosure that is held solely by the Executive in his
individual capacity, as opposed to any privilege or legal protection from
disclosure held by the Company.
 
5.3               Compliance with Securities Laws.  The Executive agrees not to
directly or indirectly buy or sell the Company’s stock or other securities as
long as he possesses “material non-public information” as that term is defined
by interpretations of the Securities Exchange Act of 1934, as amended, and the
rules and regulations thereunder.  Without limiting the generality of the
foregoing, the Executive further agrees to abide by the Company’s insider
trading policy as in effect on the Effective Date until two business days after
the public release of the financial results for the fiscal quarter in which the
Termination Date occurs.
 
5.4               Other Positions.  The Executive shall resign as of the
Termination Date from any administrative roles in any agreements sponsored by
the Company and its Affiliates and will execute all instruments and documents
requested by the Company to effectuate this and the termination of employment
and of other duties and positions as described in Section 2 of this Agreement.
 
-6-

--------------------------------------------------------------------------------

 
5.5               Non-Solicitation.  The Executive agrees, for a period of one
year from the Termination Date, that the Executive will not, without the prior
written approval of the Company, directly or indirectly: (i) solicit for hire
any employees of the Company or any Affiliate, or (ii) induce any employee of
the Company or any Affiliate to terminate their relationship with the Company or
Affiliate.  The foregoing will not apply to individuals hired as a result of the
use of an independent employment agency (so long as the agency was not directed
to solicit a particular individual) or as a result of the use of a general
solicitation not specifically directed to the Company or its Affiliate’s
employees.
 
5.6               Injunctive Relief.  The Executive acknowledges and agrees that
the Company will have no adequate remedy at law, and would be irreparably
harmed, if the Executive breaches or threatens to breach any of the provisions
of this Section 5.  The Executive agrees that the Company shall be entitled to
equitable and/or injunctive relief to prevent any breach or threatened breach of
this Section 5, and to specific performance of each of the terms of this
Section 5 in addition to any other legal or equitable remedies that the Company
may have, including those set forth in Section 3.3.  The Executive further
agrees that he shall not, in any equity proceeding relating to the enforcement
of the terms of this Section 5, raise the defense that the Company has an
adequate remedy at law.
 
5.7               Continued Availability for Transition Assistance.  Executive
agrees, during the first six (6) months following the Termination Date, as a
condition to his receipt (and retention) of payments under Section 4.1, to make
himself available on reasonable terms, to periodically assist the Company with
matters previously handled by him and to assist with the transition of his
former duties and responsibilities.
 
5.8               Special Severability.  The terms and provisions of this
Section 5 are intended to be separate and divisible provisions and if, for any
reason, any one or more of them is held to be invalid or unenforceable, neither
the validity nor the enforceability of any other provision of this Agreement
shall thereby be affected.  Furthermore to the extent any term or provision of
this Section 5 would be declared invalid due to its duration, geographic scope
or other term, it is the intent of the parties that the duration, geographic
scope or other term be reformed to conform to the fullest extent that would be
enforceable, and that the term or provision be so enforced.
 
6.            Successors
 
6.1               The Executive.  This Agreement is personal to the Executive
and, without the prior written consent of the Company, shall not be assignable
by the Executive, other than by will or the laws of descent and distribution or
as described in this Section 6.1.  This Agreement shall inure to the benefit of
and be enforceable by the Executive’s heirs, beneficiaries and/or legal
representatives.
 
6.2               The Company.  This Agreement shall inure to the benefit of and
be binding upon the Company and its successors and assigns.
 
-7-

--------------------------------------------------------------------------------

 
6.3               Successors.  The Company will require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place, and the Executive will consent to such successor’s assumption. 
As used in this Agreement, “Company” shall mean the Company as previously
defined and any successor to its business and/or assets as aforesaid which
assumes and agrees to perform this Agreement by operation of law or otherwise.
 
7.            Code Section 409A
 
7.1               Code Section 409A
 
(a)            This Agreement and the amounts payable hereunder are intended to
comply with Section 409A of the Code and the regulations and guidance
promulgated thereunder (“Section 409A”) in both form and operation, or an
exemption therefrom, and shall be interpreted in accordance with such intent. 
Any provision that would cause this Agreement to fail to satisfy Section 409A
(if applicable) shall have no effect until amended to comply with Section 409A.
 
(b)            The payment of each amount payable under this Agreement shall be
deemed a separate “payment” for purposes of Section 409A.
 
(c)            Notwithstanding the foregoing, to the extent any amount payable
hereunder is subject to taxes, penalties and/or interest under Section 409A, the
Executive shall be solely liable for the payment of any such taxes, penalties
and/or interest.
 
(d)            All reimbursements and in kind benefits provided under this
Agreement shall be made or provided in accordance with the requirements of
Section 409A, including, where applicable, the requirements that (i) any
reimbursement is for expenses incurred during the Executive’s lifetime (or
during a shorter period of time specified in this Agreement); (ii) the amount of
expenses eligible for reimbursement, or in kind benefits provided, during a
calendar year may not affect the expenses eligible for reimbursement, or in kind
benefits to be provided, in any other calendar year; (iii) the reimbursement of
an eligible expense will be made no later than 2 ½ months after the end of the
calendar year in which the expense is incurred; and (iv) the right to
reimbursement or in kind benefits is not subject to liquidation or exchange for
another benefit.
 
8.            Full Settlement; Mitigation
 
The Company’s obligation to make the payments provided for in, and otherwise to
perform its obligations under, this Agreement shall not be affected by any
set-off, counter-claim, recoupment, defense or other claim, right or action that
the Company may have against the Executive or others other than a claim, right
or action for fraud after the individual is judicially determined to have
committed such action.  In no event shall the Executive be obligated to seek
other employment or take any other action by way of mitigation of the amounts
payable to the Executive under any of the provisions of this Agreement and such
amounts shall not be reduced, regardless of whether the Executive obtains other
employment.
 
-8-

--------------------------------------------------------------------------------

 
9.            Indemnification
 
The Executive shall continue to have all rights to indemnification, advancement
of legal fees and Directors and Officers liability insurance coverage under the
Company’s plans, by-laws, or other corporate documents to the full extent
permitted by law and as set forth in such documentation.
 
10.            Miscellaneous
 
10.1            Applicable Law.  This Agreement shall, to the extent not
superseded by federal law, be governed by and construed in accordance with the
laws of the State of Florida, without regard to principles of conflict of laws.
 
10.2            Amendments/Waiver.  This Agreement may not be amended, waived,
or modified otherwise than by a written agreement that specifies the provision
of this Agreement being amended, waived or modified, and that is executed by the
parties to this Agreement or their respective successors and legal
representatives.  No waiver by either party to this Agreement of any breach of
any term, provision or condition of this Agreement by the other party shall be
deemed a waiver of a similar or dissimilar condition or provision at the same
time, or any prior or subsequent time.
 
10.3            Notices.  All notices and other communications hereunder shall
be in writing and shall be deemed given when received by hand-delivery to the
other party, by overnight courier, or by registered or certified mail, return
receipt requested, postage prepaid, addressed as follows:
 
If to the Executive:
Kenneth Borick
 
At the Executive’s principal residence
as set forth in the Company’s records.
 
If to the Company:
The Compensation Committee of the Board of Directors of The St. Joe Company
c/o The St. Joe Company
133 South WaterSound Parkway
WaterSound, FL  32461
 
or to such other addresses as either party furnishes to the other in writing in
accordance with this Section 10.3.  Notices and communications shall be
effective when actually received by the addressee.
 
10.4            Withholding.  The Company may withhold from any amounts payable
under this Agreement such taxes as shall be required to be withheld pursuant to
any applicable law or regulation.
 
-9-

--------------------------------------------------------------------------------

 
10.5            Strict Compliance.  The Executive’s or Company’s failure to
insist upon strict compliance with any provisions of, or to assert, any right
under, this Agreement shall not be deemed to be a waiver of such provision or
right or of any other provision of or right under this Agreement.
 
10.6            Enforceability.  The invalidity or unenforceability of any
provision of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement.  If any portion or provision of this
Agreement shall to any extent be declared illegal or unenforceable by an
arbitrator or a court of competent jurisdiction, then the remainder of this
Agreement, or the application of such portion or provision in circumstances
other than those as to which it is so declared illegal or unenforceable, shall
not be affected thereby, and each portion and provision of this Agreement shall
be valid and enforceable to the fullest extent permitted by law.
 
10.7            Captions:  Counterparts.  The captions of this Agreement are for
convenience of reference only, are not part of the terms of this Agreement and
shall have no force or effect in the application or interpretation thereof. 
This Agreement may be executed in several counterparts, each of which shall be
deemed an original and said counterparts shall constitute but one and the same
instrument.  Signatures delivered by facsimile (including, without limitation,
by “pdf”) shall be deemed effective for all purposes.
 
10.8            Entire Agreement.  This Agreement contains the entire agreement
between the parties to this Agreement concerning the subject matter hereof and,
except as otherwise provided herein, supersedes all prior agreements,
understandings, discussions, negotiations and undertakings, whether written or
oral, between the parties with respect thereto.  Specifically this Agreement
replaces and supersedes in its entirety any prior employment and/or severance
agreement between the Company and the Executive, but it does not replace any
obligation of the Company or its Affiliates that is preserved under this
Agreement.
 
10.9            Survivorship.  The obligations of the Company and the Executive
under this Agreement shall survive the Termination Date.
 
10.10         Assignment.  The rights and benefits of the Executive under this
Agreement may not be anticipated, assigned, alienated or subject to the
attachment, garnishment, levy, execution or other legal or equitable process
except as required by law.  Any attempt by the Executive to so anticipate,
alienate, assign, sell, transfer, pledge, encumber or charge the same shall be
void.
 
10.11         Arbitration.  Except as otherwise provided in Sections 3.3, 4.1(g)
and 5.9, the Executive and the Company both agree to submit any disputes under
this Agreement to binding arbitration with a mutually agreeable arbitrator and
to make their best efforts to settle any disputes within 90 days.  In the event
this does not occur and the Executive has cooperated in the arbitration process
the Company agrees to pay, to the full extent permitted by law, all legal fees
and expenses which the Executive may reasonably incur as a result of any contest
(regardless of the outcome thereof) by the Company or others of the validity or
enforceability of, or liability under, any provision of this Agreement or any
guarantee of performance thereof, plus in each case interest at the applicable
Federal rate provided for in Section 7872(f)(2) of the Code.  The employment
rules under the American Arbitration Association (AAA) will apply.
 
-10-

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the Executive has hereunto set his hand and, pursuant to the
authorization of its Board of Directors, the Company has caused this Agreement
to be executed in its name and on its behalf by a duly authorized officer, as of
the date set forth above.
 
THE ST. JOE COMPANY
 
EXECUTIVE
            /s/ Jorge Gonzalez   /s/ Kenneth Borick
Name: Jorge Gonzalez
 
Kenneth Borick
Title:  President and CEO
   

 
 
-11-